Citation Nr: 0026073	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  94-15 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from August 1967 to March 
1969.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Francisco, California.  The veteran testified at a 
personal hearing at the RO in July 1993.  In May 1998, the 
Board remanded the case to the RO.  In May 2000, the veteran 
testified at a videoconference Board hearing. 


REMAND

It is clear from the most recent supplemental statement of 
the case that the RO had found the veteran's claim to be 
well-grounded.  38 U.S.C.A. § 5107(a).  With a well-grounded 
claim arises a duty to assist the veteran.  38 U.S.C.A. 
§ 5107(a).  In this regard, the RO properly requested a VA 
medical examination for the purpose of ascertaining the 
nature and etiology of any psychiatric disorders found to be 
present.  

Pursuant to the RO's request, the veteran underwent VA 
psychiatric examination in August 1999.  It appears from the 
report of that examination that the examiner found no basis 
for a diagnosis of PTSD.  However, examination diagnoses 
included dysthymia and a dissociative disorder.  
Nevertheless, the examiner did not offer the opinion properly 
requested by the RO as to the etiology of the dysthymia and 
dissociative disorder.  Such opinion is critical in this case 
in view of service medical records showing treatment for 
psychiatric symptomatology which included depression and 
anxiety.  Moreover, the Board's May 1998 remand directed that 
such an examination be conducted for the purpose of 
ascertaining the etiology of any found disorders.  The United 
States Court of Appeals for Veterans Claims (Court) has 
indicated that a remand by the Board confers on the veteran, 
as a matter of law, the right to compliance with the remand 
orders.  The Court further indicated that it constitutes 
error on the part of the Board to fail to insure compliance.  
Stegall v. West, 11 Vet.App. 268, 271 (1998).

It appears that the veteran is claiming entitlement to 
service connection for an acquired psychiatric disability, 
including PTSD.  With regard to the PTSD aspect of the claim, 
he has claimed as traumatic events having been interrogated 
by CID and having been ambushed by the enemy while serving in 
Thailand.  Evidence associated with the claims file reflects 
medical determinations that the veteran may suffer from post-
traumatic stress disorder.  A May 1994 VA examination report, 
for instance, reflects a diagnosis of dysthymic disorder with 
elements of post-traumatic stress disorder, as well as a 
commentary indicating that the veteran was traumatized in 
service by the recurrent and continuing nature of 
interrogations to which he, ostensibly, was subjected.  A 
July 2000 letter from a prior treating psychologist confirms 
a prior diagnosis of post-traumatic stress disorder.

As already noted, the VA examiner who conducted the August 
1999 examination diagnosed dysthymia and dissociative 
disorder, with a prior history of depression.  The examiner 
also noted that although the veteran suffered from symptoms 
suggestive of post-traumatic stress disorder, his symptoms 
were not "co-related with a verifiable stressor."  
Therefore, in determining that the veteran had not presented 
a verifiable stressor the examiner relied, in large part, 
upon a determination to that effect by the RO in February 
1994.  However, it does not appear from the claims file that 
the RO has contacted the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) or the Army Criminal 
Investigation Division (CID) in an attempt to clarify the 
claimed stressors.  Such action is necessary to ensure that 
all appropriate steps to verify the claimed stressors have 
been taken. 

Further, the Board notes a July 1980 VA medical record 
reference to the veteran seeking treatment in the early 
1970's at Kaiser Hospital in San Francisco.  Appropriate 
clarification from the veteran and an attempt to obtain any 
available records pertinent to any such treatment is 
necessary.  

Finally, the Board notes that a July 2000 letter has been 
received from Walter P. Knake, Jr., Ph.D. confirming a 
diagnosis of PTSD.  RO review and consideration of this new 
item of evidence is therefore necessary. 

Accordingly, this case is REMANDED for the following actions:

1.  The RO should ask the veteran to 
clarify whether or not he received 
treatment at Kaiser Hospital in San 
Francisco in the early 1970's.  He should 
also be asked to report any other 
psychiatric treatment he received during 
the years immediately after his discharge 
from service.  At the time of the RO's 
request, the veteran should be furnished 
appropriate consents to the release of 
medical records and he should be asked to 
complete and return them accordingly.  
The RO should then take appropriate 
action to contact any medical care 
providers identified by the veteran and 
to request copies of any available 
records.  Any records obtained as a 
result of this action should be 
associated with the claims file.  

2.  The RO should also request from the 
veteran a comprehensive statement 
containing as much detail as possible 
regarding the alleged in-service 
stressors.  The veteran should be asked 
to provide specific details of the 
claimed stressful events during service, 
such as the dates, locations, detailed 
descriptions of events, units involved, 
and identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment, or any other 
identifying details.  The veteran is 
advised that this information is vitally 
necessary to obtain supportive evidence 
of the stressful events and that he must 
be as specific as possible because 
without such details an adequate search 
for verifying information cannot be 
conducted.

3.  Whether or not the veteran responds 
to the request for information regarding 
claimed stressors, the RO should review 
the file and prepare a summary of all the 
claimed stressors.  This summary and a 
copy of the veteran's DD 214 and all 
associated service documents should be 
sent to USASCRUR, 7798 Cissna Road, Suite 
101, Springfield, Virginia 22150-3197.  
USASCRUR should be provided with a copy 
of any information obtained above, and 
should be requested to provide any 
additional information that might 
corroborate the veteran's alleged 
stressors.  The RO should also contact 
CID and obtain any information 
corroborating the veteran's allegations 
that he was the subject of a CID 
investigation while in service.  

4.  Following the receipt of a responses 
from USASCRUR and CID, the RO must 
prepare a report detailing the nature of 
any stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

5.  Whether or not a stressor is 
verified, the veteran should be afforded 
a VA psychiatric examination to determine 
the diagnosis and etiology of any and all 
psychiatric disorders which may be 
present.  It is imperative that the 
claims file be reviewed by the examiner 
in connection with this examination.  All 
indicated studies, tests and evaluations 
deemed necessary should be performed.  

a)  If and only if the RO has verified a 
claimed stressor, then the examiner 
should be furnished a summary of such 
verified stressor(s) and asked to 
consider the veteran has PTSD related to 
such stressor(s).  The examiner must 
determine whether the diagnostic criteria 
to support the diagnosis of post-
traumatic stress disorder have been 
satisfied.  If the diagnostic criteria 
for post-traumatic stress disorder are 
not satisfied, the examiner should so 
indicate.  If a diagnosis of post-
traumatic stress disorder is deemed 
appropriate, the examiner should indicate 
whether post-traumatic stress disorder is 
attributable, in whole or in part, to 
those stressors which have been verified 
by the RO.  

b)  With regard to each diagnosed 
psychiatric disorders other than PTSD, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or more likelihood) that such 
disorder is etiologically related to the 
psychiatric symptoms treated during 
service as documented in the service 
medical records.  A detailed rationale 
for all opinions offered is hereby 
requested. 

6.  After completion of the above actions 
and any additional development deemed 
necessary by the RO, the RO should review 
the entire record and determine whether 
entitlement to service connection for any 
psychiatric disability is warranted.  If 
the determination is adverse to the 
veteran, then the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.  

The purpose of this remand is to ensure an adequate record 
for appellate review and to assist the veteran.  The veteran 
and his representative have the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



- 6 -


